Affirmed by unpublished PER CURIAM.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terry AJ Lyslord-Duncan appeals the district court’s order dismissing his action brought pursuant to the Americans with *685Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 2005 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lyslord-Duncan v. Bank of America, No. 7:11-cv-00068-sgw-mfu, 2011 WL 767413 (W.D.Va. Feb. 28, 2011). We deny Lys-lord-Duncan’s motions for a transcript at government expense, to terminate the PLRA application, to appoint counsel, and for abeyance and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.